Per Curiam.
The case came before us upon an agreed state of facts. An alternative writ of mandamus was allowed and the city made a return thereto. The facts in substantial particulars are not unlike these presented in case number 70 of this term, State, ex rel. The Jersey Land Co. v. John Scott, Building Inspector of East Orange, in which we allowed a peremptory mandamus. We are of the opinion that for the reasons advanced in that case, based upon the recent determination of the Court of Errors and Appeals, in State v. Risley, 2 N. J. Adv. Rep. 852, as well as upon the conclusions reached in Handy v. South Orange, 118 Atl. Rep. 838; Vernon v. Westfield, 1 N. J. Adv. Rep. 1031, and Ignaciunas v. Nutley, 2 Id. 852, that a peremptory writ of mandamus go in this case.
Such will be the rule.